Citation Nr: 1816641	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-27 813A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for reflex sympathetic dystrophy (RSD), claimed as secondary to the service-connected bilateral knee chondromalacia. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Ragheb, Counsel


INTRODUCTION

The Veteran served on active duty from October 1989 to June 1996.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Offices (RO) located in St. Petersburg, Florida.

In June 2017, the Veteran provided testimony at a Travel Board hearing before undersigned Veterans Law Judge (VLJ) in St. Petersburg, Florida; a transcript of the hearing is of record.


FINDING OF FACT

The Veteran's RSD is not caused or aggravated by medications taken for the service-connected bilateral knee chondromalacia. 


CONCLUSION OF LAW

The criteria for service connection for RSD, as secondary to the service-connected bilateral knee chondromalacia, have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  In this case, required notice was provided by a letter dated in February 2010.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service and VA medical records, as well as Social Security Administration (SSA) disability records, have been obtained, as have private medical records identified by the Veteran.  The Veteran was afforded a VA examination in connection with this appeal.  This examination and associated report are adequate.  Along with the other evidence of record, they provided sufficient information and a sound basis for a decision on the Veteran's claim on appeal.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Service Connection for RSD

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran seeks service connection for RSD as secondary to the service-connected bilateral knee disability.  Specifically, he asserted that his RSD is related to prolonged use of prescribed medications for the service-connected bilateral knee chondromalacia.  See, e.g., February 2010 VA Form 21-4138; June 2017 Board hearing transcript.  The Veteran has not asserted, and the evidence does not otherwise suggest, that his RSD is directly related to service; as such, the Board will only address the theory of secondary service connection.  The Veteran is service connected for bilateral knee chondromalacia. 

For the reasons set forth below, the Board finds that the weight of the evidence is against finding that the Veteran's current RSD is caused or aggravated by the service-connected bilateral knee chondromalacia.  

A July 2003 private treatment record indicated that the Veteran has RSD of the left ankle.  It was noted that the Veteran is followed up by a workmen's compensation physician after a post-service crush injury.   

The Veteran underwent a VA examination in June 2010 during which the Veteran reported that he had a crush injury to his left ankle on the job in 2000.  He reported onset of RSD symptoms in about 2002, which include a burning sensation in the left ankle, which spread to the left leg and arm.  The VA examination report noted a diagnosis of RSD.  It was opined that the Veteran's RSD is less likely than not caused by or a result of the service-connected chondromalacia of both knees.  It was reasoned that according to VA rheumatology records, the Veteran was diagnosed with RSD of the left ankle from a past worker's compensation injury in 2000.  The VA examiner explained that there is no known connection between the Veteran's RSD and his service-connected bilateral knee condition.  

The Board finds that the June 2010 VA opinion is highly probative with respect to service connection for RSD, and is adequately based on objective findings as shown by the record; accordingly, the Board concludes that the medical opinion rendered was based upon a full and accurate factual premise, including the Veteran's history, and provided a rationale for the opinion given.  See Stegall v. West, 11 Vet. App. 268 (1998); Barr, 21 Vet. App. 303; Jones v. Shinseki, 23 Vet. App. 382 (2010); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Therefore, the Board finds that the June 2010 VA opinion report provides competent, credible, and probative evidence which shows that the current RSD is not related to the service-connected bilateral knee chondromalacia.  

The Veteran has not submitted any medical evidence relating his current RSD to the service-connected bilateral knee disability, other than his general assertions that his RSD was caused by medications used to treat the service-connected bilateral knee chondromalacia.  While the Veteran is competent to report some symptoms of RSD experienced at any time, he is not competent to opine on whether there is a link between the RSD and medications taken for the service-connected bilateral knee chondromalacia, because such a conclusion regarding causation requires specific, highly specialized, medical knowledge and training regarding the unseen and complex processes of the development of RSD, specific clinical testing for RSD that indicate onset, and knowledge of the multiple potential etiologies of RSD, which the Veteran is not shown to possess.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran is not shown to have the requisite medical expertise to render an opinion as to whether RSD is related to medications taken for the service-connected bilateral knee chondromalacia, as opposed to post-service work-related ankle injury.  Thus, his statements purporting to link the current RSD to the medications taken for the service-connected bilateral knee chondromalacia are assigned no probative value.

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for RSD as secondary to the service-connected bilateral knee chondromalacia, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 3.310; Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for RSD, as secondary to the service-connected bilateral knee chondromalacia, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


